Citation Nr: 0510896	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
coccidioidomycosis for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J.S.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  He died on May [redacted], 1995.  The appellant is his 
widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the appellant's claim for accrued 
benefits.  At the time of the veteran's death, he had 
submitted a claim for service connection for lung cancer as 
well as for an increased (compensable) rating for 
coccidioidomycosis.  

In a December 2002 decision, the Board granted the 
appellant's claim for service connection for lung cancer for 
the purpose of accrued benefits, and denied entitlement to an 
increased (compensable) rating for coccidioidomycosis for the 
purpose of accrued benefits.  

Even though the claim for service connection for lung cancer 
for the purpose of accrued benefits was granted and a 100 
percent rating assigned, the appellant appealed the denial of 
an increased (compensable) rating for coccidioidomycosis for 
the purpose of accrued benefits to the United States Court of 
Appeals for Veteran Claims (Court).  In a December 2003 
Order, the Court vacated the Board's decision regarding 
coccidioidomycosis, and remanded it.  



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995.

2.  At the time of the veteran's death, he was service 
connected for coccidioidomycosis, rated as noncompensably 
disabling, and had a claim pending for an increased rating 
for coccidioidomycosis.

3.  The manifestations of the veteran's service-connected 
coccidioidomycosis did not include localized pulmonary 
cavitation, localized dense and confluent lesions, or 
hemoptysis.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
service-connected coccidioidomycosis, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. §§ 1110, 1155, 5121 
(West 2002); 38 C.F.R. §§ 3.1000, 4.7 (2004); 38 C.F.R. § 
4.97, Diagnostic Code 6821 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a September 2004 letter, the RO informed the 
appellant that to prevail on her claim, she would have to 
submit evidence that there was evidence of record 
constructively in the possession of VA at the time of the 
veteran's death that showed an increase in disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the September 2004 
letter, the RO informed the appellant that VA was responsible 
for getting relevant records from any Federal agency, 
including medical records from the military, from VA 
hospitals, or from the Social Security Administration.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2004 letter told the appellant to provide enough 
information so that the RO could request them from the person 
or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The September 2004 letter informed the appellant to 
submit any evidence in her possession that pertained to her 
claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 1999, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in March 1999 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, the appellant's 
attorney stated in an October 2004 letter that all the 
medical evidence was of record.  

There are no outstanding records to obtain.  The veteran was 
not prejudiced by the timing of the notices contained in the 
September 2004 VCAA letter.  Following that letter, the 
development of the claim continued, and in December 2004, the 
claim was reviewed and the appellant was sent a supplemental 
statement of the case.  As a result, the appellant was 
provided the required notices and she was afforded an 
opportunity to respond after she was fully informed of the 
evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 


Background

In March 1958, the veteran was granted service connection for 
coccidioidomycosis and assigned a noncompensable rating.

The veteran was hospitalized in January 1994 at the Detroit 
Hospital with pneumonia.  A January 1994 chest x- ray from 
the Detroit Hospital showed a lobulated scar like density in 
the left subapical region.  The examiner commented that its 
ease of display suggested that it was partially calcified, 
but that in the absence of previous studies for comparison, a 
more ominous etiology could not be excluded.

A January 1995 chest x-ray from the Detroit Hospital showed a 
left hilar mass lesion suspicious for bronchogenic carcinoma 
and a very small nodular density seen in the right upper lobe 
area which was non-specific in character.  The examiner 
commented that it might have been inflammatory in nature, but 
that the possibility of a small neoplastic lesion could not 
be excluded.

A February 1995 letter from Dr. J. S. was submitted.  He 
wrote that the veteran was biopsied in January 1995, and that 
it was positive for metastatic adenocarcinoma of the lung.

In a February 1995 letter, Dr. J. L. wrote that the veteran 
was diagnosed with adenocarcinoma of the left lower lobe of 
the lung, and was presently undergoing simultaneously chemo 
and radiation therapy.

In a February 1995 letter, Dr. M. D. wrote that the veteran 
was receiving radiation therapy and chemotherapy.

A March 1995 letter from the VA physician, Dr. A. B., was 
submitted.  He wrote that there had never been any objective 
evidence of the progression of the veteran's 
coccidioidomycosis.  He wrote that the medical literature did 
not make any mention of pulmonary carcinoma caused by 
coccidioidomycosis, and that the major etiologic feature was 
cigarette smoking.  He wrote that there was not evidence that 
his lung cancer was due to his diagnosis of over 40 years 
ago.

The veteran's death certificate shows that he died on May [redacted], 
1995, due to respiratory failure, due to carcinoma of the 
lung.

In a March 2002 opinion, Dr. S. R. with the VA wrote that the 
veteran had had coccidioidomycosis of the upper lobe of his 
lung in October 1951 and was treated.  He wrote that the 
veteran's separation physical in March 1953 noted no lung 
abnormality.  He wrote that coccidioidomycosis results in 
chronic pyogranulomatous reaction, and that fibrosis is 
common.  He wrote that healed lesions frequently calcify, and 
that lung scar carcinomas were usually peripheral cancers.  
He wrote that they tended to arise in upper lobes, and were 
usually non-small cell type with a preponderance of 
adenocarcinoma.  He wrote that the veteran had adenocarcinoma 
of the lower lobe of the left lung in January 1995, but not 
from the upper lobe of the left lung, which was affected by 
the veteran's coccidioidomycosis.  He opined that the 
veteran's service- connected disease was unlikely the 
principal or contributory cause of the veteran's lung cancer 
and death.

In an August 2002 opinion, Dr. J. S. wrote that the veteran 
had been under his care.  He wrote that it was most likely 
that the veteran's history of adenocarcinoma originated in 
his coccidioidomycosis scar.

The appellant was afforded a hearing before a Board member in 
August 2002, a transcript of which has been associated with 
the claims folder.  The veteran's treating physician, Dr. J. 
S. accompanied the appellant.  Dr. J.S. stated that he saw 
the veteran in January 1995, and he took a biopsy of the 
veteran's lung.  He stated that the biopsy showed cancer, he 
began reviewing old x-rays.  He described an old x-ray from 
January 1994 that showed the coccidioidomycosis scar (defined 
by calcium in the x-ray) had gotten larger.  He opined that 
the veteran had a scar carcinoma from his coccidioidomycosis.  
He did not see any other cause for the veteran's 
adenocarcinoma than the scarring from the veteran's 
coccidioidomycosis.

Dr. J. S. commented on the process in which a scar can 
rearrange the cells in an area to a precancerous form and 
then a cancerous form, after which it can grow very fast.  He 
testified that the veteran did not give a history of 
cigarette smoking, and that cigarette smoking usually 
resulted in a different type of cancer other than 
adenocarcinoma anyway.  He stated that if the cancer had been 
a squamous cell carcinoma, large-cell carcinoma, or small-
cell carcinoma, then there would not be a correlation with 
the coccidioidomycosis, but that with adenocarcinoma there 
was a significant amount of correlation.  He opined that the 
tumor started 5-7 years before the veteran died.



Laws and regulations regarding accrued benefits

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claim that the veteran filed 
prior to his death, the accrued benefits claim is "derivative 
of" the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death. Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2004).  The veteran died in May 1995, and the 
appellant initiated her claim in January 1996.  Therefore, 
she meets the requirement for filing an accrued benefits 
claim.


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The criteria for evaluating respiratory disorders changed 
during the appeal period.  Specifically, the criteria for 
coccidioidomycosis under Diagnostic Code 6821, were changed, 
effective on October 7, 1996.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  VAOGCPREC 7-2003.  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004); VAOPGCPREC. 3-2000; see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  As the veteran died in 1995, 
prior to the effective date of the amended criteria, only the 
old criteria of Code 6821 may be applied in this case.

The diagnostic criteria for coccidioidomycosis under 38 
C.F.R. § 4.97, Diagnostic Code 6821, in effect prior to 
October 7, 1996, were as follows:

100 percent evaluation is assigned for initial infections 
with manifestations of toxemia or pulmonary cavitation, 
abscess or granuloma requiring rest or surgical therapy 
(pneumothorax, lobectomy or thoracoplasty).  Also, a 100 
percent evaluation is assigned with the progressive 
disseminated infection with demonstrable evidence of 
activity.  A 30 percent evaluation is assigned with localized 
pulmonary cavitation or localized dense and confluent lesions 
with occasional hemoptysis (otherwise nonsymptomatic) and not 
requiring treatment.  Healed lesions which are nonsymptomatic 
are evaluated as noncompensable.  Postoperative 
coccidioidomycosis is to be rated on surgical residuals.

It is important to note that the rating under consideration 
here must be based on the manifestations of the service-
connected coccidioidomycosis.  The manifestations of the 
adenocarcinoma of the lung (which was service-connected in a 
December 2002 decision) warrant a separate rating, which the 
RO will assign.

In order to be assigned a 30 percent evaluation for the 
coccidioidomycosis, the evidence would have to show that at 
the time of the veteran's death in May 1995, there was 
localized pulmonary cavitation or localized dense and 
confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment.

In this case, the evidence shows that the veteran was 
hospitalized in January 1994 at the Detroit Hospital with 
pneumonia.  X-ray of the veteran's lungs taken in January 
1994 and January 1995 did not show localized pulmonary 
cavitation or localized dense and confluent lesions.  
Although the joint motion for remand cited the fact that the 
January 1994 x-ray report noted a lobulated scar-like 
density, this finding is not enough to say that the veteran 
had localized pulmonary cavitation.  Similarly, the January 
1995 x-ray report showing a left hilar mass lesion is not 
enough to say that the veteran had localized dense and 
confluent lesions.  More persuasive is a March 1995 letter 
from a VA physician, who, after citing to the veteran's 
records, conclusively stated that there had never been any 
objective evidence of the progression of the veteran's 
coccidioidomycosis.  

Just as Dr. J.S.'s testimony was used to interpret evidence 
in the claims folder regarding the claim of service 
connection for the adenocarcinoma, it can also be used to 
interpret evidence in the claims folder regarding the claim 
for an increased rating.  However, Dr. J.S. did not state 
whether or not the veteran had pulmonary cavitation or dense 
and confluent lesions.  Although Dr. J.S. stated that you can 
have skin lesions with manifestations of coccioidomycosis 
(page 13), he testified that he was not a dermatologist and 
was not privy to comment on whether the veteran's skin 
lesions were a manifestation of the coccioidomycosis.  In 
fact, he commented on the veteran's chest x-rays and stated 
that "all they saw in the lung was this scar" (page 5).   

Furthermore, even if it is conceded that the x-ray findings 
showed localized pulmonary cavitation or localized dense and 
confluent lesions, Diagnostic Code 6846 requires that there 
be occasional hemoptysis to receive an increased rating.  
There were no findings of hemoptysis from the time the 
veteran initiated his claim until the time he died in May 
1995, and Dr. J. S. did not comment on hemoptysis.  

Because the evidence does not show that the veteran has 
localized pulmonary cavitation or localized dense and 
confluent lesions with occasional hemoptysis, the appellant's 
claim for increased (compensable) rating for 
coccidioidomycosis must be denied.  The preponderance of the 
evidence is against the appellant's claim for an increased 
(compensable) rating for coccidioidomycosis, for accrued 
benefits purposes.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased (compensable) rating for coccidioidomycosis, for 
accrued benefits purposes, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


